


Exhibit 10.2
PROMISSORY NOTE


 
 
Philadelphia, Pennsylvania
$1,322,000.00
 
Effective Date: June 4, 2014

    
FOR VALUE RECEIVED, the undersigned, RESOURCE REAL ESTATE OPPORTUNITY REIT II,
INC., a Maryland corporation, having its principal place of business at 1845
Walnut Street, 18th Floor, Philadelphia, PA 19103 (the "Maker"), promises to pay
to the order of RESOURCE REAL ESTATE OPPORTUNITY ADVISOR II, LLC, a Delaware
limited liability company with a place of business at One Crescent Drive, Suite
203, Navy Yard Corporate Center, Philadelphia, PA 19112 (the "Payee"), the
principal sum of One Million Three Hundred Twenty Two Thousand and 00/100
Dollars ($1,322,000.00) in lawful money of the United States of America,
together with interest on the outstanding balance thereof, as follows:


(a)INTEREST RATE. The unpaid principal balance of this Note from day to day
outstanding which is not past due, shall bear interest at a fluctuating rate of
interest per annum equal to the BBA LIBOR Daily Floating Rate for that day plus
Three Hundred (300) basis points per annum. The "BBA LIBOR Daily Floating Rate"
shall mean a fluctuating rate of interest per annum equal to the British
Bankers’ Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Payee from time to time) as determined for each Business Day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term. A "London Banking Day" is a day on which
banks in London are open for business and dealing in offshore dollars. Interest
shall be computed for the actual number of days which have elapsed, on the basis
of a 360-day year.


(b)    PAYMENT TERMS. The outstanding balance of the principal sum of this Note
plus all accrued and unpaid interest shall be due and payable on the date which
is six (6) months from the date hereof (the “Maturity Date”)


(c)     PREPAYMENT. Maker may prepay, in whole or in part, the principal hereon
without premium or penalty.


(d)     PLACE FOR PAYMENT. Payment shall be made to Payee at the address set
forth in the heading of this Note, or at such other place as Payee may designate
from time to time.     


(e)
EVENTS OF DEFAULT. The following shall constitute Events of Default hereunder:



(i)    Failure of Maker to pay the sum due hereon on the date when it is due.


(ii)    Nonperformance of or noncompliance by Maker with any of the agreements,
terms, conditions, covenants, provisions or stipulations contained in this Note.
        
(iii)    Maker shall not generally pay his debts as they mature, shall make a
general assignment for the benefit of creditors, or shall file or have filed
against him, or his property, any reorganization or liquidation under the United
States Bankruptcy Code or under any other state or federal law for the relief of
debtors.
        

- 1 -

--------------------------------------------------------------------------------




(iv)    Entry of any judgment against, issuance of attachment or garnishment or
filing of a lien against Maker, which judgment, attachment, garnishment or lien
would have a material adverse effect on the financial position of Maker.


(v)    Payee shall become reasonably insecure as to Maker's ability to perform
its obligations.


(f)
LATE PAYMENT - INTEREST ACCELERATION



If the payment due hereunder is not paid when due, then until such amount is
paid, the entire unpaid balance of this Note, shall bear interest at the rate of
five percent (5%) per annum (the "Default Rate").


It being further understood, however, that should any default be made in the
payment of any payment on the date on which it shall fall due, or in the
performance of any of the agreements, conditions, covenants, terms, provisions
or stipula-tions contained herein, or upon the occurrence of any Event of
Default hereunder, then Payee, in its sole discretion and without notice to
Maker, may declare immediately due and payable the entire unpaid balance of
principal with interest accrued thereon at the rate applicable here-under to the
date of default and thereafter at the Default Rate and all other sums due by
Maker hereunder, anything herein to the contrary notwithstanding and payment
thereof may be enforced and recovered in whole or in part at any time by one or
more of the remedies available at law or in equity. In such case Payee may also
recover all costs of suit and other expenses in connection therewith, together
with attorney's fees actually incurred but in no event less than twenty percent
(20%) of the total amount then due by Maker to Payee, together with inter-est on
any judgment obtained by Payee at the Default Rate including but not limited to
interest at the Default Rate from and after the date of any sheriff's or
trustee's sale until actual payment is made to Payee of the full amount due
Payee.


(g)
WAIVER AND RELEASE



Maker hereby waives and releases all errors, defects and imperfections in any
proceedings instituted by Payee under the terms of this Note, as well as all
benefit that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, securing this Note, or any part of the
proceeds arising from any sale of such property, from attachment, levy, or sale
under execution, or providing for any stay of execution, homestead exemption,
exemption from civil process, or extension of time for payment and Maker agrees
that any real or personal property that may be levied upon pursuant to a
judgment obtained by virtue hereof, in any writ of execution issued thereon, may
be sold upon any such writ in whole or in part in any order desired by Payee.
Maker hereby consents to immediate execution of any judgment.


Maker hereby waives presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforce-ment of the payment of this Note, and Maker agree that its liability
shall not be affected in any manner by any indulgence, extension of time,
renewal, waiver or modification granted or consented to by Payee. Maker hereby
consents to any and all extensions of time, renewals, waivers, or modifications
that may be granted by Payee with respect to the payment or other provisions of
this Note, and agrees that additional makers, endorsers, sureties or guarantors
may become bound by the terms of this Note without notice to Maker or affecting
its liability hereunder.


Maker hereby consents to the exclusive jurisdiction of the Courts of the
Commonwealth of Pennsylvania and the United States District Court for the
Eastern District of Pennsylvania, in any and all actions or proceedings arising
hereunder or pursuant hereto, and further consents that any process or notice in
connection therewith may be served by certified mail, return receipt requested,
or personal service, within or without

- 2 -

--------------------------------------------------------------------------------




the Commonwealth of Pennsylvania. Maker, as an independent covenant, waives a
jury trial and the right thereto in any action or proceeding between such Maker
and Payee, whether hereunder or otherwise.
 
(h)
WAIVER BY PAYEE



Payee shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Payee, and then only to the extent specifically set forth in writing.
A waiver by Payee with respect to one event shall not be con-strued as
continuing or as a bar to or waiver of any right or remedy with respect to a
subsequent event.


(i)
SEVERABILITY



If any one or more of the provisions contained in this Note shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Note, but this Note shall be construed as if such provision had never been
contained herein, and Payee may, at its option and without notice to Maker,
declare immediately due and payable the entire unpaid balance of principal with
accrued interest thereof and all other sums due hereunder.


(j)
AMENDMENT OR MODIFICATION



The provisions of this Note may be changed only by a written agreement signed by
Maker and Payee.


(k)
GOVERNING LAW



This Note shall be governed by and construed according to the laws of the
Commonwealth of Pennsylvania.


(l)
TERMINOLOGY



Whenever used, the singular number shall include the plural, the plural the
singular, the use of any gender shall be applicable to all genders, and the
words "Payee" and "Maker" shall be deemed to include their respective heirs,
personal representatives, successors and assigns. The term "Payee" shall be
deemed to include the Payee specifically named herein as "Payee" or any
subsequent holder or assignee of this Note.

- 3 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has duly
executed this Note under seal, on June 4, 2014.
            
 
RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC.
 
 
 
 
 
 
By:
/s/ Alan Feldman
 
 
Name:
Alan Feldman
 
 
Title:
CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






- 4 -